Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 05/02/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy (US 2016/0019043 A1) in view of IndigoRose (Visual Patch User’s Guide, 2007) and further in view of Taylor et al. (US 2007/0143747 A1) and further in view of Joshi et al. (US 2017/0031671 A1).

Regarding claim 1, Ramasamy discloses
A method for updating a file using a multi-version patch file, the method comprising, at a computing device: 
executing the set of instructions to cause the computing device to (Ramasamy [0022] discloses executing command scripts for installing the selected patches which would include executing set of instructions):
 (i) select a delta file, from the [multi-version] patch file, to update the previous version of the file to a latest version of the file (Ramasamy [0049] discloses command scripts for executing patch process. Where Fig. 10 illustrates replacing .JAR file with new .JAR file for the patch. [0050] discloses selecting the source JAR file to replace the old .JAR file. Ramasamy is being used to teach the concept of selecting an update file in combination with the references below which teach the multi-version patch file); 
(ii) generate a copy of the previous version of the file at the computing device (Ramasamy [0051] discloses backing up the software module as illustrated in Fig. 10 with the backup path); 
(iii) initiate a patch file installation process using the previous version of the file and the delta file to produce the latest version (Ramasamy [0051] discloses initiating the patch with the selected .JAR file and the previous version as illustrated in Fig. 10. Where 1008 control starts the patch process in which the command gets generated into a script [0049]); 
 (v) load the latest version of the file to an installation partition at the computing device (Ramasamy [0050] discloses installing the patch where a destination JAR path is specified and illustrated in Fig. 10. [0021]-[0022] discloses automating the patch process through the script in which patch install locations are specified).
Ramasamy lacks explicitly
accessing an update script included in the multi-version patch file; 
selecting, based on a previous version of the file installed on the computing device, a set of instructions from a plurality of sets of instructions included in the update script; and 
 (iv) in response to detecting an interruption of the patch file installation process, restart the patch file installation process using the copy and the delta file to produce the latest version of the file
Indigo Rose teaches
updating using a multi-version patch file (IndigoRose [pg. 34-35])
accessing an update script included in the multi-version patch file (IndigoRose [pg. 34-35] teaches multi-version patching which includes multiple versions to update from. [pg. 31] teaches a built-in scripting engine that allows a patch to not only modify and replace files but also perform may other tasks. [pg. 39] further includes scripts to be included with the patch);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramasamy to incorporate the teachings of IndigoRose to “updating using a multi-version patch file and executing an update script included in the multi-version patch file” in order to efficiently and simply coordinate updates within a single patch file of different source versions therefore, supporting numerous previous versions (IndigoRose [pg. 35]).
	Taylor teaches
selecting, based on a previous version of the file installed on the computing device, a set of instructions from a plurality of sets of instructions included in the update script (Taylor et al. [0030] teaches an upgrade script which determines the upgrade steps that are needed from the specific installed version on the system since an upgrade package could support multiple prior versions and each version may have slightly different series of upgrade steps); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramasamy in view of IndigoRose to incorporate the teachings of Taylor to “selecting, based on a previous version of the file installed on the computing device, a set of instructions from a plurality of sets of instructions included in the update script” in order to accurately perform the correct update and prevent wasted computing resources by updating the wrong version.
Joshi et al. teaches
(iv) in response to detecting an interruption of the patch file installation process, restart the patch file installation process using the copy and the delta file to produce the latest version of the file (Joshi et al. [0003] and [0009] teach rolling back the update in case of unsuccessful update and/or unexpected performance degradation. Further, [0060]-[0061] teach the calculations for drive failures during the firmware update process and calculations of the parameter variations for degraded systems. Fig. 4 illustrates in element 410 a firmware update in which the nodes get updated. Fig. 5 element 520 teaches evaluating the parameter variations. Element 530 teaches rolling back the update if variations are significant. Element 550 teaches going back to Fig. 4 where element 410 may check for firmware updates and perform the updates. Therefore, when a drive failure or degradation of the system occurs during the firmware update, a rollback is performed in which the copy is used in order to perform the firmware update again as illustrated in Figs 4-5.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramasamy in view of IndigoRose and further in view of Taylor to incorporate the teachings of Joshi et al. to “in response to detecting a patch file installation process interruption, restart the patch file installation process using the copy and the delta file to produce the latest version of the file” in order to efficiently perform the update again and prevent bugs and/or any system halts.

Regarding claim 4, the combination teaches The method of claim 1, 
IndigoRose further teaches
wherein the multi-version patch file comprises a plurality of different delta files that each correspond to different previous versions of the file (IndigoRose [pg. 34-35] teaches multi-version patching which includes multiple versions to update from.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of IndigoRose to “wherein the multi-version patch file comprises a plurality of different delta files that each correspond to different previous versions of the file” in order to efficiently and simply coordinate updates within a single patch file of different source versions therefore, supporting numerous previous versions (IndigoRose [pg. 35]).

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 4. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.


Regarding claim 17, it’s directed to a device having similar limitations cited in claim 1. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above.


Regarding claim 20, it’s directed to a method having similar limitations cited in claim 4. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 2, 5, 7, 10, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy (US 2016/0019043 A1) in view of IndigoRose (Visual Patch User’s Guide, 2007) and further in view of Taylor et al. (US 2007/0143747 A1) and further in view of Joshi et al. (US 2017/0031671 A1) and further in view of Chia (US 8,555,273 B1).

Regarding claim 2, Ramasamy in view of IndigoRose and further in view of Taylor and further in view of Joshi et al. combination teach
The method of claim 1, further comprises: 
the combination lacks explicitly teaching
loading the multi-version patch file and the copy into a volatile portion of memory resident at the computing device to produce the latest version using the delta file and the copy, wherein the previous version is unavailable for use to produce the latest version; and 
loading the latest version of the file to the installation partition in a non-volatile portion of the memory.
Chia et al. teaches
loading the multi-version patch file and the copy into a volatile portion of memory resident at the computing device to produce the latest version using the delta file and the copy, wherein the previous version is unavailable for use to produce the latest version (Chia et al. [col. 9, lines 17-23] teaches updating using RAM which may be in a fault-tolerant manner. Therefore, the backup and patch would be loaded into RAM in order to perform the update in which the previous version would be unavailable due to the update occurring. [col. 9, lines 33-42] teaches if an update is interrupted, a backup copy may be used to perform the update during startup or reboot which is the fault-tolerant update); and 
loading the latest version of the file to the installation partition in a non-volatile portion of the memory (Chia et al. Fig. 1A illustrates Non-volatile Memory NVM including the update agents and the update packages where (Chia et al. [col. 9, lines 33-42]  teaches the update agent getting updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Chia et al. to “loading the multi-version patch file and the copy into a volatile portion of memory resident at the computing device to produce the latest version using the delta file and the copy, wherein the previous version is unavailable for use to produce the latest version and loading the latest version of the file to the installation partition in a non-volatile portion of the memory” in order to efficiently and quickly perform the update in RAM and prevent loss of the update by loading it into ROM.

Regarding claim 5, the combination teaches The method of claim 1, 
the combination lacks explicitly
wherein restarting the patch file installation process using the copy and the delta file to produce the latest version of the file further comprises: modifying the copy, using the delta file, to produce the latest version of the file
Chia et al. further teaches
wherein restarting the patch file installation process using the copy and the delta file to produce the latest version of the file further comprises: modifying the copy, using the delta file, to produce the latest version of the file (Chia et al. [col. 9, lines 33-42] teaches if an update is interrupted, a backup copy may be used to perform the update during startup or reboot which would modify the backup copy to produce the latest version).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chia et al. to “wherein restarting the patch file installation process using the copy and the delta file to produce the latest version of the file further comprises: modifying the copy, using the delta file, to produce the latest version of the file” in order to efficiently perform the update again and prevent bugs and/or any system halts.

Regarding claim 7, the combination teaches The method of claim 1,
the combination lacks explicitly 
wherein the patch file installation process interruption is a loss of power at the computing device that halts producing the latest version using the previous version
Chia et al. further teaches
wherein the patch file installation process interruption is a loss of power at the computing device that halts producing the latest version using the previous version (Chia et al. [col. 45, lines 57-60] The update agent 3421 may support fault-tolerant updates such that any interruption including power removal during an update may not damage the firmware/software image being updated. [col. 9, lines 17-23] teaches updating using RAM which may be in a fault-tolerant manner. Therefore, the backup and patch would be loaded into RAM in order to perform the update in which the previous version would be unavailable due to the update occurring. [col. 9, lines 33-42] teaches if an update is interrupted, a backup copy may be used to perform the update during startup or reboot which is the fault-tolerant update). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chia et al. to “wherein the patch file installation process interruption is a loss of power at the computing device that halts producing the latest version using the previous version” in order to efficiently perform the update again and prevent bugs and/or any system halts.

Regarding claim 10, it’s directed to a method having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 5. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 7. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 2. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy (US 2016/0019043 A1) in view of IndigoRose (Visual Patch User’s Guide, 2007) and further in view of Taylor et al. (US 2007/0143747 A1) and further in view of Joshi et al. (US 2017/0031671 A1) and further in view of O’Neill (US 2004/0215755 A1).

Regarding claim 3, the combination teaches
The method of claim 1, further comprising: 
the combination lacks
using one or more error correction codes included in the multi-version patch file to produce the latest version based at least in part on a second patch file installation process interruption being detected at the computing device
O’Neill teaches
using one or more error correction codes included in the multi-version patch file to produce the latest version based at least in part on a second patch file installation process interruption being detected at the computing device (O’Neill [0125] teaches a fault tolerant update process using error correction codes in order to continue updating from the last successful update when an unexpected interruption occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of O’Neill to “using one or more error correction codes included the multi-version patch file to produce the latest version based at least in part on a second patch file installation process interruption being detected at the computing device” in order to efficiently perform the update from the last successful position to prevent wasted computing resources having to perform the update from the beginning.

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 3. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 3. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy (US 2016/0019043 A1) in view of IndigoRose (Visual Patch User’s Guide, 2007) and further in view of Taylor et al. (US 2007/0143747 A1) and further in view of Joshi et al. (US 2017/0031671 A1) and further in view of Matthew et al. (US 2018/0067735 A1).

Regarding claim 6, the combination teaches The method of claim 1, 
further comprising: 
the combination lacks
calculating memory storage space at the computing device to determine if the copy can be generated at the computing device.
Matthew et al. teaches
calculating memory storage space at the computing device to determine if the copy can be generated at the computing device (Matthew et al. [0041] teaches calculating available storage to install new files as illustrated in Fig. 7 element 720).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Matthew et al. to “calculating memory storage space at the computing device to determine if the copy can be generated at the computing device” in order to prevent wasted computing resources from creating or attempting to move files in which memory storage is not available.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 6. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy (US 2016/0019043 A1) in view of IndigoRose (Visual Patch User’s Guide, 2007) and further in view of Taylor et al. (US 2007/0143747 A1) and further in view of Joshi et al. (US 2017/0031671 A1) and further in view of Wang et al. (US 2016/0125185 A1).

Regarding claim 8, the combination teaches The method of claim 1, further comprising: 

the combination lacks
identifying the previous version of the file using a hash function to determine a hash value of the previous version and match the hash value to a second hash value stored in the multi-version patch file
Wang et al. teaches
identifying the previous version of the file using a hash function to determine a hash value of the previous version and match the hash value to a second hash value stored in the multi-version patch file (Wang et al. [0108] teaches comparing a first hash value of a backup source code and a second value of a corresponding source code in web server to determine if they are equal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang et al. to “identifying the previous version of the file using a hash function to determine a hash value of the previous version and match the hash value to a second hash value stored in the multi-version patch file” in order to efficiently continue updating and prevent wasted computing resources from updating a file from the beginning.


Regarding claim 16, it’s directed to a method having similar limitations cited in claim 8. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193  
   

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193